375 U.S. 10 (1963)
FRIEDMAN, JUSTICE,
v.
COURT ON THE JUDICIARY OF THE STATE OF NEW YORK.
No. 285.
Supreme Court of United States.
Decided October 14, 1963.
APPEAL FROM THE COURT ON THE JUDICIARY OF THE STATE OF NEW YORK.
Theodore Kiendl and Raphael H. Weissman for appellant.
John R. Davison and William R. Brennan for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.